Citation Nr: 1045829	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for bigeminal rhythm.

3. Entitlement to an initial compensable rating before April 6, 
2010, and an initial rating higher than 10 percent from April 6, 
2010, for anal fissure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1982 to July 1986 and from January 2003 to January 
2005.  The Veteran had National Guard service, which included 
federalized service with the National Guard from September 2005 
to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in October 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In a rating decision in August 2010, the RO granted service 
connection for anal fissure.  In a statement received in 
September 2010, the Veteran disagreed with the rating decision of 
August 2010.  

In April 2008, the Veteran withdrew his claim for increase for a 
left elbow disability.  

In February 2009, the Veteran filed a claim for increase for left 
ear hearing loss, which continues to be referred to the RO for 
appropriate action.  

In December 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

In March 2010, the Board remanded the claims for further 
development.  As the requested development has not been completed 
on the claim of service connection fro bigeminal rhythm, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for bigeminal rhythm and the 
initial rating for anal fissure are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

Clear and unmistakable evidence establishes that a low back 
disability preexisted service and was not aggravated by service.  


CONCLUSION OF LAW

A low back disability preexisted service and was not aggravated 
by service, rebutting the presumption of soundness. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
May 2006, regarding the Veteran's claim of service connection for 
a low back disability.  The Veteran was notified of the evidence 
needed to substantiate the claim, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies and that he could submit records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable.  

As for the content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, private medical records and afforded the Veteran VA 
examinations in May 2006 and April 2010.  

The service treatments records from the period of service from 
September 1982 to July 1986 are unavailable, but the Veteran 
contends that his current low back disability was aggravated by 
his second period of service from January 2003 to January 2005.  
The service treatment records from the second period of service 
are associated with the claims folder.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38C.F.R. § 3.303(a).



For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111.  The presumption of soundness is rebuttal by clear and 
unmistakable evidence that the disability pre-existed service and 
was not aggravated by service.  38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Where a veteran, who served for ninety days on active duty, 
develops arthritis to a to a degree of 10 percent or more within 
one year from separation from service, service connection may be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  



The presumption of soundness, the presumption of aggravation of a 
pre-existing condition, and presumption of service incurrence for 
certain chronic diseases do not apply to periods of active duty 
for training or for injury incurred or aggravated while 
performing inactive duty training.  

Evidentiary Standard 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Private medical records from May 1995 to March 1996 show the 
Veteran was treated for low back strain and low back pain.  In 
October 1995, X-rays showed anterior compression of L1.  In March 
1996, the Veteran had back pain for over one year, which was 
exacerbated with running, jumping, or transferring vehicles, and 
the document was apparently sent to the Veteran's National Guard 
unit.  National Guard records in June 1996 and September 1996 
show the Veteran had low back pain.  In April 1997 and April 
2001, the Veteran was placed on physical profile for low back 
pain.  

As there is no entrance examination, during the Veteran's second 
period of service from 2003 to 2005, which showed a low back 
disability, the Veteran is presumed to have been in sound 
condition upon entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

The service records show that in October 2004 the Veteran, while 
operating a government vehicle, was struck by a civilian vehicle 
and restrained his back in the accident.  He went to the 
emergency room and was treated for low back pain.  The examiner 
noted the Veteran had previous back injuries.  

The standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that the 
Veteran's disability both pre-existed service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).







On the basis of National Guard records, the private medical 
records indicating that the Veteran had a low back disability 
dating back to 1995, and the service treatment record in October 
2004 indicating previous back injuries, the evidence clearly and 
unmistakably establishes that low back disability preexisted the 
Veteran's period of service from January 2003 to January 2005.  
38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).

The remaining question is whether the preexisting condition was 
aggravated by service.  The burden is on VA to rebut by clear and 
unmistakable evidence that the preexisting disability was not 
aggravated by service.

On VA examination in May 2006, the examiner noted the Veteran 
first noted pain in his lower back in 1996, prior to his active 
duty service from 2003 to 2005, with no memory of injury but the 
pain appeared after running.  The diagnosis was minimal 
degenerative joint disease of the LS spine with normal exam.  
National Guard records in May 2008, including a report of medical 
history in May 2008, showed back pain.  

In statements in October 2006 and in March 2007 and in testimony 
in August 2007 and in December 2009, the Veteran argued that his 
preexisting low back disability was significantly aggravated by 
his motor vehicle accident in October 2004.  In March 2007, the 
Veteran indicated that he worked as a mechanic and military 
technician in the National Guard.  In a hearing in August 2007, 
the Veteran testified that his doctor in 1996, related his back 
pain to running, which he did to stay fit in the military.  In 
December 2009, the Veteran testified that his back problems 
started in 1995, during a period of non-active duty, due to 
physical training for the military.  He indicated that prior to 
the motor vehicle accident in October 2004, his back problems 
were not as severe but included shooting pain resulting from 
lifting during National Guard service and from working as a 
mechanic.  





The Veteran is competent to describe symptoms of pain and the 
Veteran's statements are credible.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (A witness must have personal knowledge in 
order to be competent to testify to a matter; personal knowledge 
is that which comes through the use of the senses; lay testimony 
is competent evidence insofar as it relates to symptoms of an 
injury or illness.). 

As for the Veteran's opinion that associates low back disability 
to the in-service injury by aggravation, under certain 
circumstances, a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).  A lay opinion is limited to inferences 
which are rationally based on the Veteran's perception and does 
not require specialized knowledge through education, training, or 
experience. 

Since causation, including aggravation, is not an inference 
rationally based on the Veteran's perception, that is, that which 
is perceived through the senses, the medical condition is not a 
simple one and any such opinion on causation, including 
aggravation requires specialized knowledge.  And it is not 
factual established that the Veteran is qualified through 
specialized, education, training, or experience to offer an 
opinion on whether his pre-existing low back disability was 
caused or aggravate by an in-service injury. 

For these reasons, the Board rejects the Veteran's lay opinion as 
competent evidence to establish causation or aggravation.

As for the medical evidence addressing causation or aggravation, 
on VA examination in April 2010, the examiner noted the Veteran's 
history of low back pain during physical training in 1996 and the 
Veteran's statement about aggravation by the vehicle accident in 
2004.  The VA examiner noted that there was X-ray evidence in May 
2006, which showed degenerative changes at L1 and L2.  



The VA examiner diagnosed degenerative joint disease and 
determined that the Veteran's degenerative joint disease of the 
lumbar spine was not permanently aggravated by service, including 
the finding of low back pain resulting from the vehicle accident 
in October 2004.  The VA examiner explained that the diagnosis of 
the low back pain after the vehicle accident in 2004 was due to 
muscle strain secondary to acute trauma and the current 
degenerative joint disease established by X-ray was not caused by 
one episode of trauma to the back.  The VA examiner stated that 
degenerative joint disease develops over long term abuse or 
aggravation to a body part and concluded that the vehicle 
accident in service did not aggravate the back, causing the 
current degenerative changes.  

The weight of the evidence shows the Veteran's low back 
disability was not aggravated by service as the Veteran's lay 
opinion on aggravation of a low back disability in service is not 
competent to address causation and the only competent evidence of 
record consists of the VA opinion in April 2010, whereby the 
examiner concluded that the Veteran's current degenerative joint 
disease of the low back was not aggravated by the vehicle 
accident in service.  This opinion is rendered by a VA physician 
and is uncontroverted by the other competent evidence of record. 

There is nothing in the service treatment records or post-service 
medical records, including the VA examination of April 2010, to 
show an increase in disability of the Veteran's low back 
disability during service.  And the Veteran does not argue that 
his current back disability is due to his period of active duty 
from 1982 to 1986 or to a period of federalized service with the 
National Guard.  On the basis of the evidence of record, the 
Board finds that the evidence clearly and unmistakably shows that 
a low back disability both preexisted and was not aggravated by 
active duty service, and service connection is not established.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  


ORDER

Service connection for low back disability is denied.  


REMAND

On the claim of service connection for bigeminal rhythm, on VA 
examination in April 2010, the Veteran stated that his heart 
condition had onset in December 2004 during service.  He 
indicated he had irregular heartbeats after separation from 
service in January 2005, and saw a cardiologist.  The diagnoses 
were cardiac dysrhythmia, premature ventricular contractions 
(PVC) with an episode of bigeminy without residuals.  The VA 
examiner concluded that the Veteran's current heart disability 
was less likely as not caused by or a result of the bigeminal 
arrhythmia shown on an abnormal cardiogram in December 2004.  

The VA examiner explained that the Veteran had bigeminy on the 
electrocardiogram in service, but three days later on an EKG 
there was no bigeminy but occasional PVCs.  The VA examiner noted 
that on the current examination there was a regular heart rate.  
The VA examiner stated that PVCs and bigeminy do not necessarily 
lead to further heart problems, and if the Veteran has some other 
cardiac disability it was less likely as not related to the 
bigeminy noted on EKG in 2005.  

Based on the above examination, it is unclear whether the 
diagnoses of cardiac dysrhythmia and premature ventricular 
contractions are indicative of heart disease.  While the examiner 
noted that the Veteran's medical history shows one episode of 
bigeminy in service in 2004, private medical records in February 
2005 show an assessment of bigeminy.  Further, the Veteran's 
National Guard records show that in May 2008 he was placed on 
physical profile for bigeminal rhythm.  That same month a 
National Guard examination showed symptomatic paroxysmal 
bigeminal rhythm and that the Veteran was seeing a private 
cardiologist.  

Under these circumstances, an addendum opinion is necessary to 
clarify whether the Veteran has current diagnosis of heart 
disease is related to service.  




In a rating decision in August 2010, the Veteran was granted 
service connection for anal fissure with a noncompensable rating 
effective April 24, 2006, and a 10 percent rating from April 6, 
2010.  In a statement received in September 2010, the Veteran 
disagreed with the ratings and effective dates assigned.  As the 
RO has not yet issued a statement of the case as to this claim, 
the Board is required to remand the claim.  Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf private 
medical records, pertaining to treatment of 
any heart condition. 

2.  Afford the Veteran a VA examination to 
determine:

a).  Whether the diagnoses of cardiac 
dysrhythmia and premature ventricular 
contractions with an episode of bigeminy 
is indicative of heart disease and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that: 

The current heart disease is related 
to bigeminy documented on the EKG in 
December 2004 in service. 





If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the in-service finding of 
bigeminy is not more likely than any other 
to cause the Veteran's current heart 
disease and that an opinion on causation 
is beyond what may be reasonably concluded 
based on the evidence of record and 
current medical knowledge.

The Veteran's file must be made available 
to the VA examiner for review. 

3.  Furnish the Veteran a statement of the 
case on the claim for initial higher ratings 
for the anal fissure.  In order to perfect an 
appeal on the issue, the Veteran must timely 
file a substantive appeal.

4. After the development has been completed, 
adjudicate the claim of service connection 
for bigeminal rhythm.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.













The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


